UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 25,2008 Mezey Howarth Racing Stables, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52529 20-8623320 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1001 Ave Pico, Ste C-629 San Clemente, California 92673 (Address, including zip code, of principal executive offices) Registrant’s telephone number, including area code (949) 429-4007 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 - Entry into Definitive Agreement On
